Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following correspondence is a non-final Office Action for application no. 16/560,048 for PROTECTIVE BUNDLE ROUTING GROMMET FOR WIDE RANGE PANEL THICKNESS, filed on 9/4/2019.  This correspondence is in response to applicant's amendment filed on 5/6/2022.  Claims 1, 2, 4, 6-12, 14 and 16-22 are pending.
Allowable Subject Matter
Claims 1, 2, 4, 6-12, 14 and 16-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the assembly comprising a grommet frame comprising: a first routing trough configured to be arranged within the aperture and configured to receive a first elongate object, the first routing trough angled at an acute angle relative to the first surface of the panel; and a second routing trough configured to be arranged within the aperture and configured to receive a second elongate object, the second routing trough angled at an acute angle relative to the first surface of the panel, the second routing trough arranged opposite the first routing trough and the structure of the elastomeric region defining the plurality or ribs, in combination with the other limitations recited therein; regarding claim 11, the prior art does not teach the method comprising providing a grommet frame wherein the grommet frame includes a first routing trough configured to be arranged within the aperture and to receive a first elongate object, wherein the first routing trough is angled at an acute angle relative to the first surface of the panel, wherein the grommet frame includes a second routing trough configured to be arranged within the aperture and to receive a second elongate object, wherein the second routing trough is angled at an acute angle relative to the first surface of the panel, and wherein the second routing trough is arranged opposite the first routing trough, and the structure of the elastomeric region defining the plurality or ribs, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 1, 2022